UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	April 30, 2015 Item 1. Schedule of Investments: Putnam Strategic Volatility Equity Fund The fund's portfolio 4/30/15 (Unaudited) COMMON STOCKS (94.4%) (a) Shares Value Aerospace and defense (5.6%) General Dynamics Corp. 1,100 $151,052 L-3 Communications Holdings, Inc. 387 44,470 Lockheed Martin Corp. 763 142,376 Raytheon Co. 1,054 109,616 Rockwell Collins, Inc. 583 56,743 TransDigm Group, Inc. 210 44,547 Air freight and logistics (2.3%) CH Robinson Worldwide, Inc. 649 41,789 Expeditors International of Washington, Inc. 234 10,724 United Parcel Service, Inc. Class B 1,662 167,081 Auto components (0.3%) Gentex Corp. 1,256 21,792 Lear Corp. 73 8,105 Automobiles (0.5%) Harley-Davidson, Inc. 930 52,275 Banks (5.2%) BB&T Corp. 2,513 96,223 Cullen/Frost Bankers, Inc. 228 16,630 PNC Financial Services Group, Inc. 1,436 131,724 Wells Fargo & Co. 4,662 256,876 Beverages (0.6%) Dr. Pepper Snapple Group, Inc. 797 59,440 Capital markets (0.5%) Northern Trust Corp. 629 46,011 Chemicals (1.7%) Airgas, Inc. 227 22,991 Axalta Coating Systems, Ltd. (NON) 257 7,885 International Flavors & Fragrances, Inc. 277 31,786 Sherwin-Williams Co. (The) 355 98,690 Commercial services and supplies (0.8%) Stericycle, Inc. (NON) 220 29,355 Waste Management, Inc. 1,069 52,948 Communications equipment (2.2%) Cisco Systems, Inc. 7,217 208,066 Motorola Solutions, Inc. 148 8,843 Consumer finance (1.8%) Capital One Financial Corp. 1,946 157,334 Synchrony Financial (NON) 579 18,036 Containers and packaging (0.9%) Avery Dennison Corp. 415 23,070 Ball Corp. 583 42,798 Bemis Co., Inc. 450 20,250 Diversified financial services (2.3%) Berkshire Hathaway, Inc. Class B (NON) 1,507 212,803 NASDAQ OMX Group, Inc. (The) 129 6,273 Diversified telecommunication services (1.5%) Verizon Communications, Inc. 2,937 148,142 Electric utilities (2.5%) American Electric Power Co., Inc. 1,465 83,315 Pinnacle West Capital Corp. 478 29,254 Southern Co. (The) 2,889 127,983 Energy equipment and services (0.9%) National Oilwell Varco, Inc. 1,612 87,709 Food and staples retail (2.2%) Costco Wholesale Corp. 1,160 165,938 Wal-Mart Stores, Inc. 640 49,952 Food products (0.6%) Bunge, Ltd. 551 47,590 Pinnacle Foods, Inc. 234 9,489 Health-care equipment and supplies (2.5%) Abbott Laboratories 2,950 136,939 C.R. Bard, Inc. 283 47,142 Edwards Lifesciences Corp. (NON) 465 58,892 Health-care providers and services (2.4%) AmerisourceBergen Corp. 988 112,928 Cardinal Health, Inc. 462 38,965 DaVita HealthCare Partners, Inc. (NON) 738 59,852 Mednax, Inc. (NON) 347 24,561 Hotels, restaurants, and leisure (2.0%) Chipotle Mexican Grill, Inc. (NON) 18 11,184 McDonald's Corp. 1,870 180,549 Household durables (0.2%) Tupperware Brands Corp. 223 14,910 Household products (1.8%) Church & Dwight Co., Inc. 347 28,166 Clorox Co. (The) 288 30,557 Colgate-Palmolive Co. 1,766 118,816 Industrial conglomerates (1.4%) Danaher Corp. 1,682 137,722 Insurance (2.9%) Axis Capital Holdings, Ltd. 390 20,303 Chubb Corp. (The) 279 27,440 Everest Re Group, Ltd. 160 28,626 PartnerRe, Ltd. 200 25,600 RenaissanceRe Holdings, Ltd. 176 18,038 Travelers Cos., Inc. (The) 1,158 117,085 XL Group PLC 1,196 44,348 Internet software and services (1.8%) eBay, Inc. (NON) 3,074 179,091 IT Services (6.7%) Accenture PLC Class A 1,647 152,595 Automatic Data Processing, Inc. 1,196 101,110 Computer Sciences Corp. 637 41,055 Fidelity National Information Services, Inc. 557 34,807 Fiserv, Inc. (NON) 696 54,010 Paychex, Inc. 1,417 68,569 Vantiv, Inc. Class A (NON) 546 21,349 Visa, Inc. Class A 2,650 175,033 Media (3.5%) Discovery Communications, Inc. Class C (NON) 1,027 31,046 Interpublic Group of Cos., Inc. (The) 1,834 38,221 Madison Square Garden Co. (The) Class A (NON) 277 22,243 Omnicom Group, Inc. 849 64,320 Scripps Networks Interactive Class A 459 32,066 Walt Disney Co. (The) 1,401 152,317 Metals and mining (0.7%) Newmont Mining Corp. 1,972 52,238 Royal Gold, Inc. 296 19,101 Multi-utilities (0.1%) Alliant Energy Corp. 189 11,429 Multiline retail (3.6%) Dollar General Corp. 1,347 97,940 Dollar Tree, Inc. (NON) 910 69,533 Kohl's Corp. 297 21,280 Target Corp. 2,072 163,336 Oil, gas, and consumable fuels (6.3%) Exxon Mobil Corp. 3,460 302,295 HollyFrontier Corp. 869 33,700 Kinder Morgan, Inc. 3,958 169,996 Spectra Energy Corp. 2,939 109,478 Pharmaceuticals (8.8%) Eli Lilly & Co. 2,314 166,307 Johnson & Johnson 2,570 254,944 Merck & Co., Inc. 3,469 206,614 Pfizer, Inc. 6,650 225,635 Real estate investment trusts (REITs) (3.3%) Alexandria Real Estate Equities, Inc. (R) 220 20,324 American Campus Communities, Inc. (R) 470 18,866 American Capital Agency Corp. (R) 1,549 31,964 Brixmor Property Group, Inc. (R) 243 5,698 HCP, Inc. (R) 1,631 65,713 Health Care REIT, Inc. (R) 786 56,608 Public Storage (R) 322 60,507 Spirit Realty Capital, Inc. (R) 1,772 20,006 Starwood Property Trust, Inc. (R) 989 23,746 Taubman Centers, Inc. (R) 237 17,066 Semiconductors and semiconductor equipment (2.3%) Analog Devices, Inc. 841 52,007 Broadcom Corp. Class A 2,354 104,059 Linear Technology Corp. 501 23,111 Maxim Integrated Products, Inc. 1,239 40,676 Software (1.4%) FactSet Research Systems, Inc. 138 21,720 Intuit, Inc. 1,002 100,531 Microsoft Corp. 340 16,538 Specialty retail (1.0%) AutoZone, Inc. (NON) 142 95,518 Technology hardware, storage, and peripherals (4.1%) Apple, Inc. 1,445 180,842 EMC Corp. 6,068 163,290 NetApp, Inc. 1,378 49,953 Textiles, apparel, and luxury goods (1.2%) NIKE, Inc. Class B 57 5,634 Ralph Lauren Corp. 252 33,619 VF Corp. 1,121 81,194 Tobacco (3.1%) Altria Group, Inc. 3,364 168,368 Philip Morris International, Inc. 725 60,516 Reynolds American, Inc. 1,052 77,112 Water utilities (0.2%) American Water Works Co., Inc. 418 22,789 Wireless telecommunication services (0.7%) SBA Communications Corp. Class A (NON) 561 64,975 Total common stocks (cost $8,569,074) PURCHASED OPTIONS OUTSTANDING (3.0%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-16/$180.00 $10,079 $63,917 SPDR S&P rust (Put) Mar-16/183.00 10,480 66,857 SPDR S&P rust (Put) Feb-16/183.00 10,496 58,942 SPDR S&P rust (Put) Jan-16/170.00 10,512 31,279 SPDR S&P rust (Put) Dec-15/180.00 10,557 40,860 SPDR S&P rust (Put) Nov-15/180.00 10,571 33,464 Total purchased options outstanding (cost $398,267) SHORT-TERM INVESTMENTS (5.2%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 245,737 $245,737 SSgA Prime Money Market Fund Class N 0.03% (P) 260,000 260,000 Total short-term investments (cost $505,737) TOTAL INVESTMENTS Total investments (cost $9,473,078) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/15 (premiums $23,749) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-15/$217.50 $9,487 $633 SPDR S&P rust (Call) May-15/214.50 9,689 1,722 SPDR S&P rust (Call) May-15/215.50 9,746 168 SPDR S&P rust (Call) May-15/214.00 9,289 90 SPDR S&P rust (Call) May-15/213.50 24,753 25 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. baskets 22 $— 12/17/15 (3 month USD-LIBOR-BBA plus 42 bp) A basket (CGPUTQL2) of common stocks $(17,480) baskets 3 — 12/17/15 (3 month USD-LIBOR-BBA plus 0.42%) A basket (CGPUTQL2) of common stocks (2,384) Total $— Key to holding's currency abbreviations Key to holding's abbreviations bp Basis Points ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $9,727,974. (b) The aggregate identified cost on a tax basis is $9,476,473, resulting in gross unrealized appreciation and depreciation of $742,069 and $232,281, respectively, or net unrealized appreciation of $509,788. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $262,852 $4,563,156 $4,580,271 $265 $245,737 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $26,169 to cover certain derivative contracts. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,244 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,197,082 $— $— Consumer staples 815,944 — — Energy 703,178 — — Financials 1,543,848 — — Health care 1,332,779 — — Industrials 988,423 — — Information technology 1,797,255 — — Materials 318,809 — — Telecommunication services 213,117 — — Utilities 274,770 — — Total common stocks — — Purchased options outstanding — 295,319 — Short-term investments 505,737 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(2,638) $— Total return swap contracts — (19,864) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts	$295,319	$22,502 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$55,000 Written equity option contracts (contract amount)$52,000 OTC total return swap contracts (notional)$3,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Deutsche Bank AG JPMorgan Chase Bank N.A. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— — Purchased options# — 33,464 — — 261,855 295,319 Total Assets $— $33,464 $— $— $261,855 $295,319 Liabilities: OTC Total return swap contracts*# — — 19,864 — — 19,864 Written options# 2,355 258 — 25 — 2,638 Total Liabilities $2,355 $258 $19,864 $25 $— $22,502 Total Financial and Derivative Net Assets $(2,355) $33,206 $(19,864) $(25) $261,855 $272,817 Total collateral received (pledged)##† $— $— $— $— $260,000 Net amount $(2,355) $33,206 $(19,864) $(25) $1,855 * Excludes premiums, if any. † Covered by master netting agreement. ##
